DETAILED ACTION
Claims 15-20 are pending and are under consideration in the instant office action.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 01/04/2021 are acknowledged.  . Applicants cancelled claims 1-14 and added new claims 15-20
 	Applicants' arguments, filed 01/04/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
New claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims 1-14 in the claim set filed on 02/28/2019 were drawn A method for treating HER2 amplified breast cancer in an individual in need thereof comprising administering to an individual in need thereof a composition comprising a therapeutically-effective amount of a compound of Formula (C1) having the structure:

    PNG
    media_image1.png
    278
    320
    media_image1.png
    Greyscale
 with variables as defined in the claims.
 The  new claims 15-20 in the amendment filed on 01/04/2021 are drawn A method for treating sarcoma in a subject comprising administering to the subject a therapeutically effective amount of a compound having the structure:

    PNG
    media_image2.png
    275
    214
    media_image2.png
    Greyscale


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15-20 are withdrawn from consideration as being directed to a non-elected invention and will not be considered.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
Claims 15-20 are withdrawn.   No claims are allowed
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SAVITHA M RAO/                      Primary Examiner, Art Unit 1629